Per Curiam.
This is an appeal by the defendant mother from the trial court’s award of sole custody to the plaintiff father of their minor child. We affirm.
The child was born on May 26,1985, to the plaintiff and the defendant who are unmarried. The plaintiff and the defendant resided together for a short period of time after the birth of the child and soon thereafter disagreed about the child’s care.
This matter has been extensively litigated by the parties. There have been two child custody investigations by the family relations department of the Superior Court and the child has had his own counsel who was appointed by the court to represent his best interests throughout the proceedings. The family relations department and the child’s attorney are in agreement that the court acted in the best interest of the child in awarding custody to the plaintiff father. In reviewing a decision as to what is in the best interests of a child, the trial court is vested with broad discretion. We cannot interfere with the exercise of that discretion in the absence of a showing that some legal principle or right has been violated, resulted in an abuse of that discretion. Adamson v. Adamson, 181 Conn. 172, 180, 195 A.2d 418 (1963); Palmieri v. Palmieri, 171 Conn. 289, 290, 370 A.2d 926 (1976); General Statutes § 46b-56. No such circumstance appears in the record before us.
The judgment is affirmed.